                       Case 1-20-43233-ess                           Doc 26       Filed 10/21/20                 Entered 10/21/20 15:22:16


 Fill in this information to identify your case and this filing:

 Debtor 1                   Boaz Arik Gilad
                            First Name                      Middle Name                     Last Name

 Debtor 2
 (Spouse, if filing)        First Name                      Middle Name                     Last Name


 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number           1-20-43233                                                                                                                    Check if this is an
                                                                                                                                                     amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                               12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.
        Yes. Where is the property?



 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $0.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                              Current value of the
                                                                                                                                                portion you own?
                                                                                                                                                Do not deduct secured
                                                                                                                                                claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
         No
         Yes. Describe.....

7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
         No
         Yes. Describe.....


Official Form 106A/B                                                      Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                          Case 1-20-43233-ess                                      Doc 26                Filed 10/21/20       Entered 10/21/20 15:22:16


 Debtor 1          Boaz Arik Gilad                                                                                             Case number (if known)   1-20-43233
8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
        No
        Yes. Describe.....

12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        No
        Yes. Describe.....

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                                     $0.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                               Current value of the
                                                                                                                                                           portion you own?
                                                                                                                                                           Do not deduct secured
                                                                                                                                                           claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
        Yes................................................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:

                                                                                                  Captial One - Joint account with Suzanne
                                              17.1.       Checking                                Gilad                                                                         $0.00




Official Form 106A/B                                                                       Schedule A/B: Property                                                               page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                        Case 1-20-43233-ess                          Doc 26       Filed 10/21/20                Entered 10/21/20 15:22:16


 Debtor 1         Boaz Arik Gilad                                                                                Case number (if known)   1-20-43233
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                   Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                              Institution name:

                                                                              Retirement: Vanguard SEP IRA                                                  $2,547.21


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                            Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                              Current value of the
                                                                                                                                             portion you own?
                                                                                                                                             Do not deduct secured
                                                                                                                                             claims or exemptions.




Official Form 106A/B                                                   Schedule A/B: Property                                                                     page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 1-20-43233-ess                             Doc 26              Filed 10/21/20                   Entered 10/21/20 15:22:16


 Debtor 1        Boaz Arik Gilad                                                                                                 Case number (if known)        1-20-43233
28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                                 Surrender or refund
                                                                                                                                                                   value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................                $2,547.21


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above

Official Form 106A/B                                                           Schedule A/B: Property                                                                                  page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                          Best Case Bankruptcy
                         Case 1-20-43233-ess                                Doc 26              Filed 10/21/20                     Entered 10/21/20 15:22:16


 Debtor 1         Boaz Arik Gilad                                                                                                       Case number (if known)   1-20-43233

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                           $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                           $0.00
 56. Part 2: Total vehicles, line 5                                                                                 $0.00
 57. Part 3: Total personal and household items, line 15                                                            $0.00
 58. Part 4: Total financial assets, line 36                                                                    $2,547.21
 59. Part 5: Total business-related property, line 45                                                               $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                      $0.00
 61. Part 7: Total other property not listed, line 54                                             +                 $0.00

 62. Total personal property. Add lines 56 through 61...                                                        $2,547.21             Copy personal property total                 $2,547.21

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                             $2,547.21




Official Form 106A/B                                                               Schedule A/B: Property                                                                                page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                            Best Case Bankruptcy
                        Case 1-20-43233-ess                          Doc 26      Filed 10/21/20             Entered 10/21/20 15:22:16




 Fill in this information to identify your case:

 Debtor 1                  Boaz Arik Gilad
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF NEW YORK

 Case number           1-20-43233
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1              Debtor 2 Prior Address:                              Dates Debtor 2
                                                                lived there                                                                      lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 For last calendar year:                             Wages, commissions,                               $0.00         Wages, commissions,
 (January 1 to December 31, 2019 )                 bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                      Case 1-20-43233-ess                            Doc 26      Filed 10/21/20             Entered 10/21/20 15:22:16


 Debtor 1      Boaz Arik Gilad                                                                             Case number (if known)   1-20-43233


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 For the calendar year before that:                  Wages, commissions,                               $0.00         Wages, commissions,
 (January 1 to December 31, 2018 )                 bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business

 For the calendar year:                              Wages, commissions,                               $0.00         Wages, commissions,
 (January 1 to December 31, 2017 )                 bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income             Gross income
                                                   Describe below.                  each source                    Describe below.               (before deductions
                                                                                    (before deductions and                                       and exclusions)
                                                                                    exclusions)
 For the calendar year before that:                Depreciation                                $250,000.00
 (January 1 to December 31, 2018 )


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
            No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                         No.       Go to line 7.
                         Yes     List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                         No.       Go to line 7.
                         Yes       List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                              Dates of payment             Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                      Case 1-20-43233-ess                            Doc 26      Filed 10/21/20             Entered 10/21/20 15:22:16


 Debtor 1      Boaz Arik Gilad                                                                             Case number (if known)   1-20-43233


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                               Nature of the case          Court or agency                         Status of the case
       Case number
       Benchmark Contracting Inc vs                             CIVIL JUDGMENT              SUPREME COURT - CIVIL                      Pending
       BOAZ GILAD, BROOKLAND                                                                DIVISION                                   On appeal
       CAPITAL LLC                                                                                                                     Concluded
       3896027
                                                                                                                                    - 183,702.00

       Arye Lin vs BOAZ GILAD                                   CIVIL JUDGMENT              KINGS BOROUGH                              Pending
       3855247                                                                              SUPREME COURT - CIVIL                      On appeal
                                                                                            DIVI                                       Concluded

                                                                                                                                    - 196,197.00

       City Of New York vs BOAZ GILAD                           CITY TAX LIEN               KINGS COUNTY CLERK                         Pending
       3741466                                                                                                                         On appeal
                                                                                                                                       Concluded

                                                                                                                                    - 1,555.00

       City Of New York vs BOAZ GILAD                           CITY TAX LIEN               KINGS COUNTY CLERK                         Pending
       3741497                                                                                                                         On appeal
                                                                                                                                       Concluded

                                                                                                                                    - 948.00

       Hsbc Bank USA National                                   CIVIL JUDGMENT              Kings County Supreme                       Pending
       Association vs BOAZ GILAD, BST                                                       Court                                      On appeal
       MANAGEMENT LLC                                                                       360 Adams St #4
                                                                                                                                       Concluded
       003118671                                                                            Brooklyn, NY 11201
       501834/2012
                                                                                                                                    - 30,909.00


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                      Case 1-20-43233-ess                            Doc 26      Filed 10/21/20             Entered 10/21/20 15:22:16


 Debtor 1      Boaz Arik Gilad                                                                             Case number (if known)   1-20-43233


       Case title                                               Nature of the case          Court or agency                         Status of the case
       Case number
       GOLDMAN SACHS BANK, USA v.                                                           Kings County Supreme                       Pending
       ATLANTIC BROOKLAND LLC et al                                                         Court                                      On appeal
       503053/2019                                                                          360 Adams St #4
                                                                                                                                       Concluded
                                                                                            Brooklyn, NY 11201

       TD Bank, N.A., v. Wire Holdings                                                      Supreme Court, Dutchess                    Pending
       LLC, et al,                                                                          County                                     On appeal
       Index No. 3519/2009                                                                  10 Market Street
                                                                                                                                       Concluded
                                                                                            Poughkeepsie, NY 12601

       HSBC BANK USA, NATIONAL                                                              Supreme Court State of NY,                 Pending
       ASSOCIATION - v. - BOAZ GILAD                                                        Kings County                               On appeal
       et al                                                                                360 Adams Street
                                                                                                                                       Concluded
       500181/2011                                                                          Brooklyn, NY 11201

       ATLANTIC WASHINGTON                                                                  Supreme Court State of NY,                 Pending
       FUNDING LLC v. ATLANTIC                                                              Kings County                               On appeal
       UPREAL LLC et al                                                                     360 Adams St
                                                                                                                                       Concluded
       500538/2019                                                                          Brooklyn, NY 11201

       TITAN CAPITAL ID, LLC v. 807                                                         Supreme Court State of NY,                 Pending
       WASHINGTON AVENUE LLC et al                                                          Kings County                               On appeal
       501268/2019                                                                          360 Adams St
                                                                                                                                       Concluded
                                                                                            Brooklyn, NY 11201

       Boaz Gilad et al - v. - 156 Broadway                                                 Supreme Court State of NY,                 Pending
       LLC, and its Members et al                                                           Kings County                               On appeal
       501288/2015                                                                          360 Adams St
                                                                                                                                       Concluded
                                                                                            Brooklyn, NY 11201

       Titan Capital ID, LLC v. Lincoln                                                     Supreme Court State of NY,                 Pending
       Upreal LLC et al                                                                     Kings County                               On appeal
       501834/2019                                                                          360 Adams Street
                                                                                                                                       Concluded
                                                                                            Brooklyn, NY 11201

       56 East Investors LLC et al v.                                                       Supreme Court State of NY,                 Pending
       Upreal Brooklyn LLC et al                                                            Kings County                               On appeal
       503964/2019                                                                          360 Adams St
                                                                                                                                       Concluded
                                                                                            Brooklyn, NY 11201

       YOAV MORITZ et al v. BOAZ GILAD                                                      Supreme Court State of NY,                 Pending
       504370/2019                                                                          Kings County                               On appeal
                                                                                            360 Adams St
                                                                                                                                       Concluded
                                                                                            Brooklyn, NY 11201

       Limor Goren v. Brookland Capital                                                     Supreme Court State of NY,                 Pending
       LLC et al                                                                            Kings County                               On appeal
       504567/2020                                                                          360 Adams St
                                                                                                                                       Concluded
                                                                                            Brooklyn, NY 11201

       BOAZ GILAD - v. - RAFAEL                                                             Supreme Court State of NY,                 Pending
       HASSID et al                                                                         Kings County                               On appeal
       504719/2013                                                                          360 Adams St
                                                                                                                                       Concluded
                                                                                            Brooklyn, NY 11201




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                      Case 1-20-43233-ess                            Doc 26      Filed 10/21/20             Entered 10/21/20 15:22:16


 Debtor 1      Boaz Arik Gilad                                                                             Case number (if known)   1-20-43233


       Case title                                               Nature of the case          Court or agency                         Status of the case
       Case number
       PMONY INC. v. MADISON BU LLC                                                         Supreme Court State of NY,                 Pending
       et al                                                                                Kings County                               On appeal
       506236/2019                                                                          360 Adams St
                                                                                                                                       Concluded
                                                                                            Brooklyn, NY 11201

       TIDEWAY CAPITAL FUNDING LLC                                                          Kings County Supreme                       Pending
       v. 154 LENOX LLC et al                                                               Court                                      On appeal
       508317/2019                                                                          360 Adams St #4
                                                                                                                                       Concluded
                                                                                            Brooklyn, NY 11201

       ROSBIN A. HERRERA TURCIOS -                                                          Kings County Supreme                       Pending
       v. - ELEVATION HOLDINGS LLC, et                                                      Court                                      On appeal
       al                                                                                   360 Adams St #4
                                                                                                                                       Concluded
       508635/2018                                                                          Brooklyn, NY 11201

       EXCEL SECURITY SYSTEMS, INC.                             Other Real                  Kings County Supreme                       Pending
       v. 469 BRG LLC et al                                     Property -                  Court                                      On appeal
       508746/2019                                              Foreclosure on              360 Adams St #4
                                                                                                                                       Concluded
                                                                Mechanic's Lien             Brooklyn, NY 11201

       Prophet Capital REIT Inc. v. Linden                                                  Kings County Supreme                       Pending
       TB LLC et al                                                                         Court                                      On appeal
       509463/2019                                                                          360 Adams St #4
                                                                                                                                       Concluded
                                                                                            Brooklyn, NY 11201

       Rosbin A. Herrera Turcios v. 2142                                                    Kings County Supreme                       Pending
       Fulton LLC et al                                                                     Court                                      On appeal
       509797/2015                                                                          360 Adams St #4
                                                                                                                                       Concluded
                                                                                            Brooklyn, NY 11201

       GIL OHANA et al v. BOAZ GILAD et                                                     Kings County Supreme                       Pending
       al                                                                                   Court                                      On appeal
       510681/2019                                                                          360 Adams St #4
                                                                                                                                       Concluded
                                                                                            Brooklyn, NY 11201

       UPREAL BROOKLYN EQUITY                                                               Kings County Supreme                       Pending
       PROJECTS LIMITED                                                                     Court                                      On appeal
       PARTNERSHIP v. UPREAL                                                                360 Adams St #4
                                                                                                                                       Concluded
       BROOKLYN EQUITY LLC et al                                                            Brooklyn, NY 11201
       512386/2019

       GLENWOOD MASON SUPPLY CO.,                                                           Kings County Supreme                       Pending
       INC. - v. - ELEVATION HOLDINGS                                                       Court                                      On appeal
       LLC et al                                                                            360 Adams St #4
                                                                                                                                       Concluded
       513211/2017                                                                          Brooklyn, NY 11201

       Herc Rentals, Inc. v. Elevation                                                      Kings County Supreme                       Pending
       Holdings, LLC et al                                                                  Court                                      On appeal
       514210/2019                                                                          360 Adams St #4
                                                                                                                                       Concluded
                                                                                            Brooklyn, NY 11201

       Classon Prospect, Inc. - v. -                                                        Kings County Supreme                       Pending
       Atlantic Upreal LLC et al                                                            Court                                      On appeal
       517239/2016                                                                          360 Adams St #4
                                                                                                                                       Concluded
                                                                                            Brooklyn, NY 11201




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                      Case 1-20-43233-ess                            Doc 26      Filed 10/21/20             Entered 10/21/20 15:22:16


 Debtor 1      Boaz Arik Gilad                                                                             Case number (if known)   1-20-43233


       Case title                                               Nature of the case          Court or agency                         Status of the case
       Case number
       227 Clarkson Investors LLC v.                                                        Kings County Supreme                       Pending
       BROOKLAND CAPITAL LLC et al                                                          Court                                      On appeal
       517749/2019                                                                          360 Adams St #4
                                                                                                                                       Concluded
                                                                                            Brooklyn, NY 11201

       Benchmark Contracting, Inc., - v. -                                                  Supreme Court State of NY,                 Pending
       Brookland Capital, LLC et al                                                         Kings County                               On appeal
       522251/2018                                                                          360 Adams Street
                                                                                                                                       Concluded
                                                                                            Brooklyn, NY 11201

       991 EASTERN INVESTORS LLC et                                                         Supreme Court State of NY,                 Pending
       al v. BROOKLAND CAPITAL LLC et                                                       Kings County                               On appeal
       al                                                                                   360 Adams Street
                                                                                                                                       Concluded
       522355/2019                                                                          Brooklyn, NY 11201

       JOSEPH SHILON et al v. NEW                                                           Supreme Court State of NY,                 Pending
       UPREAL LLC et al                                                                     Kings County                               On appeal
       522522/2019                                                                          360 Adams Street
                                                                                                                                       Concluded
                                                                                            Brooklyn, NY 11201

       PLENITUDE CAPITAL LLC v.                                                             Supreme Court State of NY,                 Pending
       CLARKSON UPREAL LLC et al                                                            Kings County                               On appeal
       524480/2018                                                                          360 Adams Street
                                                                                                                                       Concluded
                                                                                            Brooklyn, NY 11201

       NETT PROJECT LLC v. 1255                                                             Supreme Court State of NY,                 Pending
       BUSHWICK AVE, LLC et al                                                              Kings County                               On appeal
       526096/2018                                                                          360 Adams Street
                                                                                                                                       Concluded
                                                                                            Brooklyn, NY 11201

       Ferguson Enterprises LLC v.                                                          Supreme Court State of NY,                 Pending
       Brookland Capital LLC et al                                                          Nassau County                              On appeal
       607447/2019                                                                          100 Supreme Ct Dr
                                                                                                                                       Concluded
                                                                                            Mineola, NY 11501

       BLONDER BUILDERS INC. - v. -                                                         Supreme Court State of NY,                 Pending
       DVIR MOG 18 INC. et al                                                               Nassua County                              On appeal
       611445/2018                                                                          100 Supreme Ct Dr
                                                                                                                                       Concluded
                                                                                            Mineola, NY 11501

       652 MADISON INVESTORS LLC et                                                         New York County Supreme                    Pending
       al v. NEW UPREAL LLC et al                                                           Court                                      On appeal
       650270/2020                                                                          60 Centre Street
                                                                                                                                       Concluded
                                                                                            New York, NY 10007

       Billie Colombaro - v. - Boaz Gilad                                                   New York County Supreme                    Pending
       650609/2011                                                                          Court                                      On appeal
                                                                                            60 Centre Street
                                                                                                                                       Concluded
                                                                                            New York, NY 10007

       SUMMERFIELD FUNDING LLC v.                                                           Supreme Court State of NY,                 Pending
       NEW SUMMERFIELD LLC et al                                                            Queens County                              On appeal
       707855/2019                                                                          88-11 Sutphin Blvd
                                                                                                                                       Concluded
                                                                                            Jamaica, NY 11435




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                      Case 1-20-43233-ess                            Doc 26      Filed 10/21/20             Entered 10/21/20 15:22:16


 Debtor 1      Boaz Arik Gilad                                                                             Case number (if known)   1-20-43233


       Case title                                               Nature of the case          Court or agency                         Status of the case
       Case number
       SS-NP-SELECT DELAWARE                                                                Supreme Court State of NY,                 Pending
       OWNER TRUST v. SILVERSHORE                                                           Queens County                              On appeal
       PROPERTIES 64 LLC et al                                                              88-11 Sutphin Blvd
                                                                                                                                       Concluded
       716376/2019                                                                          Jamaica, NY 11435

       GOLDMAN SACHS BANK, USA v.                                                           Supreme Court State of NY,                 Pending
       ATLANTIC BROOKLAND LLC et al                                                         Kings County                               On appeal
       Not Assigned                                                                         360 Adams Street
                                                                                                                                       Concluded
                                                                                            Brooklyn, NY 11201

       BLONDER BUILDERS INC. v. DVIR                                                        Supreme Court State of NY,                 Pending
       MOG 18 INC. et al                                                                    Kings County                               On appeal
       Not Assigned                                                                         360 Adams Street
                                                                                                                                       Concluded
                                                                                            Brooklyn, NY 11201

       GOLDMAN SACHS BANK, USA v.                                                           Supreme Court State of NY,                 Pending
       ATLANTIC BROOKLAND LLC et al                                                         Kings County                               On appeal
       Not Assigned                                                                         360 Adams Street
                                                                                                                                       Concluded
                                                                                            Brooklyn, NY 11201

       1222 Putnam Street Investors LLC                                                     US District Court                          Pending
       v. Upreal Brooklyn, LLC, et al,                                                      Eastern District of New                    On appeal
       18-CV-07246                                                                          York
                                                                                                                                       Concluded
                                                                                            225 Cadman Plaza E
                                                                                            Brooklyn, NY 11201

       56 East Investors vs. Boaz Gilad                                                     Supreme Court State of NY,                 Pending
       503964/2019                                                                          Kings County                               On appeal
                                                                                            360 Adams Street
                                                                                                                                       Concluded
                                                                                            Brooklyn, NY 11201

       Tamika Nelson vs Boaz Gilad                                                          Supreme Court State of NY,                 Pending
       720544/2019                                                                          Queens County                              On appeal
                                                                                            88-11 Sutphin Blvd
                                                                                                                                       Concluded
                                                                                            Jamaica, NY 11435

       227 CLARKSON INVESTORS LLC                                                           Supreme Court State of NY,                 Pending
       v. BROOKLAND CAPITAL LLC et                                                          Kings County                               On appeal
       al.                                                                                  360 Adams Street
                                                                                                                                       Concluded
       0517749/2019                                                                         Brooklyn, NY 11201

       441 BAINBRIDGE, LLC v.                                                               Supreme Court State of NY,                 Pending
       BAINBRIDGE UPREAL, LLC AND                                                           Kings County                               On appeal
       IA INVESTORS, LLC                                                                    360 Adams Street
                                                                                                                                       Concluded
       0508589/2015                                                                         Brooklyn, NY 11201

       927 ATLANTIC INVESTORS LLC                                                           Supreme Court State of NY,                 Pending
       INDIVIDUALLY AS WELL AS                                                              Kings County                               On appeal
       DERIVATIVELY ON BEHALF OF                                                            360 Adams St
                                                                                                                                       Concluded
       ATLANTIC UPREAL LLC,                                                                 Brooklyn, NY 11201
       ATLANTIC UPREAL LLC v. NEW
       UPREAL LLC, BOAZ GILAD,
       ATLANTIC UPREAL LLC NOMINAL
       DEFENDANT
       0507226/2019




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                      Case 1-20-43233-ess                            Doc 26      Filed 10/21/20             Entered 10/21/20 15:22:16


 Debtor 1      Boaz Arik Gilad                                                                             Case number (if known)   1-20-43233


       Case title                                               Nature of the case          Court or agency                         Status of the case
       Case number
       99-103 GROVE INVESTORS LLC v.                                                        Supreme Court State of NY,                 Pending
       NEW UPREAL LLC, BOAZ GILAD                                                           Kings County                               On appeal
       AND GROVE UPREAL LLC                                                                 360 Adams Street
                                                                                                                                       Concluded
       0505287/2019                                                                         Brooklyn, NY 11201

       991 EASTERN INVESTORS LLC v.                                                         Supreme Court State of NY,                 Pending
       BROOKLAND CAPITAL LLC et al                                                          Kings County                               On appeal
       0522355 /2019                                                                        360 Adams Street
                                                                                                                                       Concluded
                                                                                            Brooklyn, NY 11201

       ATLANTIC WASHINGTON                                                                  Supreme Court State of NY,                 Pending
       FUNDING LLC v. ATLANTIC                                                              Kings County                               On appeal
       UPREAL LLC, BOAZ GILAD,                                                              360 Adams Street
                                                                                                                                       Concluded
       ASSAF FITOUSS,I WINTERLAND                                                           Brooklyn, NY 11201
       LLC, INDUSTRIAL USA INC, NETT
       PROJECT LLC, BENCHMARK
       CONTRACTING INC., LION H
       0500538/2019

       BENCHMARK CONTRACTING,                                                               Supreme Court State of NY,                 Pending
       INC., v. BROOKLAND CAPITAL,                                                          Kings County                               On appeal
       LLC, BOAZ GILAD, NOA PORAN,                                                          360 Adams Street
                                                                                                                                       Concluded
       GOLDMAN SACHS BANK, USA                                                              Brooklyn, NY 11201
       AND ATLANTIC BROOKLAND ,
       LLC
       0522467/2018

       BENCHMARK CONTRACTING,                                                               Supreme Court State of NY,                 Pending
       INC., v. BROOKLAND CAPITAL,                                                          Kings County                               On appeal
       LLC, BOAZ GILAD, NOA PORAN,                                                          360 Adams Street                           Concluded
       TIDEWAY CAPITAL FUNDING, LLC                                                         Brooklyn, NY 11201
       AND ATLANTIC UPREAL , LLC
       0522490/2018

       BENCHMARK CONTRACTING,                                                               Supreme Court State of NY,                 Pending
       INC., v. BROOKLAND CAPITAL,                                                          Kings County                               On appeal
       LLC, BOAZ GILAD, NOA PORAN,                                                          360 Adams Street
                                                                                                                                       Concluded
       TITAN CAPITAL ID, LLC AND 807                                                        Brooklyn, NY 11201
       WASHINGTON AVENUE, LLC
       0522463/2018

       EXCEL SECURITY SYSTEMS, INC.                                                         Supreme Court State of NY,                 Pending
       v. BROOKLAND CAPITAL, LLC ,                                                          Kings County                               On appeal
       BG VENTURE LLC, BOAZ GILAD                                                           360 Adams Street
                                                                                                                                       Concluded
       AND NOAH PORAN                                                                       Brooklyn, NY 11201
       0508721/2019

       HERC RENTALS, INC. v.                                                                Supreme Court State of NY,                 Pending
       ELEVATION HOLDINGS, LLC,                                                             Kings County                               On appeal
       BROOKLAND CAPITAL , LLC,                                                             360 Adams Street
                                                                                                                                       Concluded
       BOAZ GILAD, WESTCHESTER                                                              Brooklyn, NY 11201
       FIRE INSURANCE COMPANY, XYZ
       CORPORATION 1-10
       0514210/2019




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                      Case 1-20-43233-ess                            Doc 26      Filed 10/21/20             Entered 10/21/20 15:22:16


 Debtor 1      Boaz Arik Gilad                                                                             Case number (if known)   1-20-43233


       Case title                                               Nature of the case          Court or agency                         Status of the case
       Case number
       HERRERA TURCIOS, ROSBIN A. v.                                                        Supreme Court State of NY,                 Pending
       2142 FULTON LLC                                                                      Kings County                               On appeal
       0509797/2015                                                                         360 Adams Street
                                                                                                                                       Concluded
                                                                                            Brooklyn, NY 11201

       LAGE INDUSTRIES, CORP. v.                                                            Supreme Court State of NY,                 Pending
       BROOKLAND CAPITAL, LLC, EAST                                                         Kings County                               On appeal
       UPREAL LLC, BOAZ GILAD, NOAH                                                         360 Adams Street
                                                                                                                                       Concluded
       PORAN AND S Ill CAPITAL                                                              Brooklyn, NY 11201
       GROUP, LLC
       0508731/2019

       NETT PROJECT LLC v. 1255                                                             Supreme Court State of NY,                 Pending
       BUSHWICK AVE, LLC,                                                                   Kings County                               On appeal
       BROOKLAND CAPITAL LLC, BOAZ                                                          360 Adams Street
                                                                                                                                       Concluded
       GILAD, AVIV BEN AVI, JOHN                                                            Brooklyn, NY 11201
       MANUEL AND JOHN AND JANE
       DOES 1-10
       0526096/2018

       PLENITUDE CAPITAL LLC v.                                                             Supreme Court State of NY,                 Pending
       CLARKSON UPREAL LLC                                                                  Kings County                               On appeal
       0524480/2018                                                                         360 Adams Street
                                                                                                                                       Concluded
                                                                                            Brooklyn, NY 11201

       SHILON, JOSEPH AND ALSO                                                              Supreme Court State of NY,                 Pending
       KNOWN AS YOSSI SHILON v. NEW                                                         Kings County                               On appeal
       UPREAL LLC, 154 LENOX LLC                                                            360 Adams Street
                                                                                                                                       Concluded
       AND BOAZ GILAD                                                                       Brooklyn, NY 11201
       0522522/2019

       UNITED CONCRETE MIX OF                                                               Supreme Court State of NY,                 Pending
       BROOKLYN, INC. v. BROOKLAND                                                          Kings County                               On appeal
       CAPITAL, LLC, FIRST CLASS                                                            360 Adams Street
                                                                                                                                       Concluded
       CONTRACTING CORP., BOAZ                                                              Brooklyn, NY 11201
       GILAD, NOAH PORAN AND
       COOPER BU LLC
       0508770/2019

       UNITED CONCRETE MIX OF                                                               Supreme Court State of NY,                 Pending
       BROOKLYN, INC. v. BROOKLAND                                                          Kings County                               On appeal
       CAPITAL, LLC, FIRST CLASS                                                            360 Adams Street
                                                                                                                                       Concluded
       CONTRACTING CORP,. BOAZ                                                              Brooklyn, NY 11201
       GILAD, NOAH PORAN AND
       LINCOLN UPREAL LLC
       0508760/2019

       Class Action Lawsuit in Israel                           Class Action                                                           Pending
                                                                                                                                       On appeal
                                                                                                                                       Concluded


       Brookland Upreal LTD (a BVI                                                          Economic Department,                       Pending
       Company),                                                                            Regional Court                             On appeal
       v Boaz Arik Gilad                                                                    Weizmann St 1
                                                                                                                                       Concluded
       29520-08-20                                                                          Tel Aviv-Yafo
                                                                                            Israel



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                      Case 1-20-43233-ess                            Doc 26      Filed 10/21/20             Entered 10/21/20 15:22:16


 Debtor 1      Boaz Arik Gilad                                                                             Case number (if known)    1-20-43233


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                Describe the Property                                         Date                     Value of the
                                                                                                                                                          property
                                                                Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                Describe the action the creditor took                         Date action was               Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                   Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                           Dates you                        Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your        Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                             lost
                                                            insurance claims on line 33 of Schedule A/B: Property.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                      Case 1-20-43233-ess                            Doc 26        Filed 10/21/20           Entered 10/21/20 15:22:16


 Debtor 1      Boaz Arik Gilad                                                                             Case number (if known)    1-20-43233


 Part 7:       List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment                Amount of
       Address                                                        transferred                                             or transfer was              payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment                Amount of
       Address                                                        transferred                                             or transfer was              payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                   Description and value of                  Describe any property or          Date transfer was
       Address                                                        property transferred                      payments received or debts        made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                  Description and value of the property transferred                           Date Transfer was
                                                                                                                                                  made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                        Last 4 digits of            Type of account or          Date account was               Last balance
       Address (Number, Street, City, State and ZIP             account number              instrument                  closed, sold,              before closing or
       Code)                                                                                                            moved, or                           transfer
                                                                                                                        transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                  Who else had access to it?           Describe the contents                    Do you still
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City,                                                have it?
                                                                      State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                      Case 1-20-43233-ess                            Doc 26        Filed 10/21/20                Entered 10/21/20 15:22:16


 Debtor 1      Boaz Arik Gilad                                                                                   Case number (if known)   1-20-43233


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                       Who else has or had access                 Describe the contents                 Do you still
       Address (Number, Street, City, State and ZIP Code)             to it?                                                                           have it?
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)

 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                   Where is the property?                     Describe the property                             Value
       Address (Number, Street, City, State and ZIP Code)             (Number, Street, City, State and ZIP
                                                                      Code)

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you          Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you          Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                     Court or agency                            Nature of the case                    Status of the
       Case Number                                                    Name                                                                             case
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                       Case 1-20-43233-ess                           Doc 26      Filed 10/21/20             Entered 10/21/20 15:22:16


 Debtor 1      Boaz Arik Gilad                                                                             Case number (if known)   1-20-43233



                 A partner in a partnership

                 An officer, director, or managing executive of a corporation

                 An owner of at least 5% of the voting or equity securities of a corporation

             No. None of the above applies. Go to Part 12.

             Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                           Describe the nature of the business              Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)              Name of accountant or bookkeeper
                                                                                                                 Dates business existed
        Brookland Capital LLC                                   Real estate holding company.                     EIN:
                                                                See Annexed schedule of entities.
                                                                                                                 From-To



28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                    Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Boaz Arik Gilad
 Boaz Arik Gilad                                                         Signature of Debtor 2
 Signature of Debtor 1

 Date      October 21, 2020                                              Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
